United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Burgard et al.			:
Application No. 15/979,313			:		Decision on Petitions
Filing Date: May 14, 2018			:				
Attorney Docket No. 199683-999447/US	:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed June 6, 2022, which requests 
the Office withdraw the holding of abandonment.  This is also a decision on a petition under 
37 C.F.R. § 1.182 filed June 6, 2022, which requests expedited consideration of the petition under 37 C.F.R. § 1.181.

The petition under 37 C.F.R. § 1.181 is granted to the extent indicated herein.

The petition under 37 C.F.R. § 1.182 is granted.

On May 10, 2021, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  A Notice of Appeal was filed on November 8, 2021.

The Office issued a Notice of Abandonment on May 23, 2022.  The notice states the application is abandoned because the Office failed to receive a reply to the final Office action.

The petition, a payment for a five-month extension of time, and a continuing application were filed on June 6, 2022.  The petition asserts the Notice of Abandonment was issued prior to expiration of the maximum extendable time period under 37 C.F.R. § 41.37(a) and requests withdrawal of the prior holding of abandonment.

The prior holding of abandonment is hereby withdrawn.

Technology Center Art Unit 1656 will be informed of the instant decision.  Although the prior Notice of Abandonment was prematurely issued, the time period under 37 C.F.R. § 41.37(a) has now expired, and this decision does not preclude the technology center from issuing a new Notice of Abandonment.    

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions